353 F.2d 89
Michael J. MAYERSKY, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, United States of America.
No. 15258.
United States Court of Appeals Third Circuit.
Argued Oct. 19, 1965.Decided Nov. 2, 1965.

W. J. Krencewicz, Shenandoah, Pa., for appellant.
Merna B. Marshall, Asst. U. S. Atty., Philadelphia, Pa.  (Drew J. T. O'Keefe, U. S. Atty., Sherman L. Cohn, Edward Berlin, Attys., Dept. of Justice, Washington, D. C., on the brief), for appellee.
Before McLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
It is conceded here that our decision in Marshall v. Celebrezze, Secretary, etc., 351 F.2d 467 (opinion filed October 4, 1965) governs this appeal.  As we said in Marshall, 'The order from which this appeal has been taken is interlocutory, not final.  It is unappealable.  28 U.S.C. 1291.'


2
The appeal will be dismissed.